           Case 2:19-cv-02186-KJD-NJK Document 55 Filed 12/22/20 Page 1 of 6




1      David B. Owens
       California Bar No. 275030
2      david@loevy.com
3      Loevy & Loevy
       100 S. King St., Ste 100
4
       Seattle, WA 98104
5      Counsel for Plaintiff Paul Browning
6
       Luke A. Busby, ESQ
7      Nevada Bar No. 10319
       Luke Andrew Busby, Ltd.
8      316 California Ave # 82
       Reno, Nevada 89509
9      luke@lukeandrewbusbyltd.com
10
       Designated Resident Nevada Counsel for Plaintiff

11
12                       UNITED STATES DISTRICT COURT
13                       DISTRICT OF NEVADA (LAS VEGAS)

14     PAUL LEWIS BROWNING,                      Case No. 2:20-CV-01381

15                        Plaintiff,             DISCOVERY PLAN AND
16                                               SCHEDULING ORDER
                v.
17     LAS VEGAS METROPOLITAN                    Hon. Kent J. Dawson
18     POLICE DEPARTMENT et al.,                 Hon. Cam Ferenbach
19
                          Defendants.
20
21
22
           The parties held a planning meeting under Federal Rules of Civil Procedure
23
     26(f) and agreed to this report on December 21, 2020. David B. Owens participated
24
     for Plaintiff, and Craig Anderson participated for Defendants Las Vegas
25
     Metropolitan Police Department (LVMPD), and the individually named defendants
26
     who have been served to date (the LVMPD Defendants).
27
           1.    A short statement of the nature of the case:
28


                                             1
           Case 2:19-cv-02186-KJD-NJK Document 55 Filed 12/22/20 Page 2 of 6




1          Plaintiff Paul Browning alleges that the LVMPD and the individual
2    Defendants caused him to be wrongfully convicted—and given a capital sentence
3    where he sat on death row for more than three decades—for a crime he did not
4    commit. Plaintiff alleges, among other things, that the Defendants suppressed
5    exculpatory evidence and also fabricated evidence in violation of Browning’s right to
6    due process. Plaintiff further alleges that his wrongful conviction was also pursuant
7    to and caused by the policies, practices, and customs of the LVMPD.
8          Plaintiff has brought this action pursuant to 42 U.S.C. § 1983 and has alleged
9    violations of his constitutional rights as well as claims under Nevada state law.
10         Defendants deny liability on all of Plaintiff’s claims.
11         2.     Statement of subjects of discovery and the principal factual
                  and legal disputes in this case:
12
                  •     Whether the individual Defendants caused Plaintiff to be
13
                        convicted violation of his constitutional rights.
14
                  •     Whether the individual Defendants are liable under Nevada
15
                        State Law on Plaintiff’s sate-law claims.
16
                  •     Whether Defendant LVMPD’s policies, procedures, customs,
17
                        practices, training, or failures to have any of the former, caused
18
                        the constitutional violations alleged by Plaintiff;
19
                  •     Any other allegations included in Plaintiff’s Complaint;
20
                  •     Any affirmative defenses asserted by Defendants; and
21
                  •     The damages suffered by Plaintiff.
22
           3.     Statement of Jurisdiction:
23
           This Court has jurisdiction over Plaintiff’s federal law claims pursuant to 28
24
     U.S.C. § 1331 and has jurisdiction over the state law claims pursuant to 28 U.S.C.
25
     § 1367.
26
           4.     Any parties who have not been served and an explanation why
27
                  they have not been served; and any parties which have been
28                served but have not answered or otherwise appeared:


                                                2
             Case 2:19-cv-02186-KJD-NJK Document 55 Filed 12/22/20 Page 3 of 6




             Defendant Sgt. Curtis Albert has not been served, and it is unclear whether
1
2    or not Defendant Albert is deceased. Defendants Burt Levos, H. Oren, R. Robertson,

3    and T. Rosen are believed to be deceased, and Plaintiff is still investigating whether
4
     any of these defendants have any open Estates or should whether representatives
5
     should be appointed on their behalf.
6
7            5.    A statement whether any party expects to add additional
                   parties to the case or otherwise amend the pleadings:
8
             The parties do not anticipate any additional parties at this time, but may
9
     otherwise seek to amend the pleadings, depending on whether new information
10
     comes to light through discovery and investigation.
11
             6.    A list of contemplated motions and a statement of issues to be
12                 decided by these motions:
13           None at this time.
14           7.    The status of related cases pending before other courts or
15                 other judges of this court:
             There are no pending related cases.
16
             8.    Pre-discovery disclosures:
17
             The parties will exchange their Rule 26(a)(1) disclosures by January 29,
18
     2021.
19
             9.    Discovery plan:
20
                   a.     Discovery cut-off:
21
             The first defendants Answered on October 19, 2020. Dkt. 25. The parties
22
     propose a discovery cut-off of 300 days from this date, or Monday, October 18, 2021.
23
     The parties seek to extend the deadline contemplated by Local Rule 26-1(b)(1)
24
     because of the delays and difficulties that COVID-19 has already imposed in this
25
     case, and because counsel expects that COVID-19 will continue to impose delays
26
     and difficulties with depositions, traveling for depositions and due to the fact
27
     witnesses and parties in this case are spread throughout the United States.
28


                                                3
           Case 2:19-cv-02186-KJD-NJK Document 55 Filed 12/22/20 Page 4 of 6




1                 b.    Deadline for amending the pleadings or adding parties:
2          The deadline for filing a motion to amend the pleadings or to add parties is
3    90 days before the close of discovery, or Monday, May 17, 2021.
4                 c.    Dates for complete disclosure of expert testimony:
5          The deadline for expert disclosures is 60 days before the discovery cut-off, or
6    June 16, 2021. The deadline for disclosure of rebuttal experts is 30 days after the
7    initial disclosure, or Wednesday, January 27, 2020.
8                 d.    Deadline for the filing of dispositive motions:
9          The deadline for the filing of dispositive motions is 30 days after the
10   discovery cut-off, or Tuesday, September 13, 2021.
11                e.    The date by which the parties shall file the joint pretrial
                        order:
12
           The deadline for the joint pretrial order is 30 days after the dispositive-
13                                                     If dispositive motions are filed, the deadline
     motion deadline, or Thursday October 14, 2021.    for filing the joint pretrial order will be suspended until 30 days
14                                                     after decision on the dispositive motions or further court order.
                  f.    Depositions:
15
           The parties shall be entitled to conduct depositions of the (a) parties, (b)
16
     individuals identified as potential witnesses pursuant to Rule 26(a), and (c) 10
17
     additional depositions.
18
                  g.    Interrogatories:
19
           There shall be a maximum of 25 interrogatories by each party to any other
20
     party, subject to further agreement by the parties to send additional
21
     interrogatories.
22
           10.    Electronically stored information (ESI):
23
           Discovery of electronically stored information (ESI) will be handled through
24
     an ESI protocol, which the parties will submit by August 7, 2020. The protocol will
25
     lay out any areas of disagreement that the parties have regarding ESI discovery.
26
           11.    Protective order:
27
28


                                                4
           Case 2:19-cv-02186-KJD-NJK Document 55 Filed 12/22/20 Page 5 of 6




1          The parties anticipate proposing a stipulated confidentiality order to cover
2    production of documents with protected, sensitive, or other confidential information.
3          12.      Privileged information and work product:
4          The parties anticipate that there will be some information that is privileged
5    and/or protected by work product. The parties will produce privilege logs where
6    necessary.
7          13.      Alternative dispute resolution (ADR):
8          The parties anticipate engaging in alternative dispute resolution at some
9    point as the litigation progresses.
10         14.      Alternative forms of case disposition:
11         The parties decline to consent to trial by a magistrate judge or the use of the
12   Short Trial Program.
13         15.      Whether jury trial requested and estimated length:
14         Plaintiff has requested a jury trial. The parties estimate a length of trial of 5-
15   10 days.
16         16.      Electronic evidence:
17         The parties have discussed whether they intend to present evidence in
18   electronic format to jurors. The parties anticipate presenting evidence in electronic
19   format, and will work with the Court to ensure that they are able to present such
20   evidence in a format compatible with the Court’s electronic jury evidence display
21   system.
22
23   Dated: December 21, 2020                       Respectfully submitted,
24
       IT IS SO ORDERED.
                                                    Loevy & Loevy
25
                                                    By: s/ David B. Owens
26
       ___________________________________          Attorney for Plaintiff Paul Browning
27     Cam Ferenbach
       United States Magistrate Judge
28
                 12-22-2020
       Dated:_____________________________
                                                5
           Case 2:19-cv-02186-KJD-NJK Document 55 Filed 12/22/20 Page 6 of 6




1
                                                 Marquis Aurbach Coffing
2
3
                                                 By: s/ Craig R. Anderson
4
                                                 Bar No: 6882
5                                                Attorney for Defendants and
6                                                Defendants Las Vegas Metropolitan
                                                 Police Department, Horn, Radcliffe,
7                                                Branon, Jolley, Bunker, and Leonard
8
9
10                              CERTIFICATE OF SERVICE

11         I, David B. Owens, an attorney, hereby certify that on December 21, 2020, I

12   filed the foregoing document using the Court’s CM/ECF system, which effected

13   service on all counsel of record.

14
                                                 s/ David B. Owens
15
                                                 Attorney for Plaintiff Paul Browning
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             6
